*429Petitioners alleged that the student was unable to complete the SHSAT on October 27, 2007, due to noise in the exam room. After availing themselves of the procedures provided by the Department of Education, petitioners commenced this proceeding to permit a retake on November 17, 2007, or an opportunity to complete the questions he did not answer in the October test.
The relief sought by petitioners is no longer available, since the November SHSAT has already been administered, thus rendering that aspect of the appeal moot (see e.g. Matter of Citineighbors Coalition of Historic Carnegie Hill v New York City Landmarks Preser v. Commn., 2 NY3d 727 [2004]). The decision not to permit the student to retake the October test or to complete the questions he did not answer at that sitting was not arbitrary and capricious or an abuse of discretion.
This dispute is not appropriate for resolution in the judicial arena, since the “responsibility for resolving these questions is vested in a network of officials and boards, on both the local and State level” (James v Board of Educ. of City of N.Y., 42 NY2d 357, 368 [1977]).
We have considered the remainder of petitioners’ argument and find it unavailing. Concur—Tom, J.P., Friedman, Nardelli, Catterson and Moskowitz, JJ.